The European Union (EU) stands for freedom and a credible rules- based global order, because that order is a real sine qua non condition for peace, stability and a global economy that works for everyone. An alternative to that order is chaos, which always encourages violence, egoism and extremism.
The United Nations is the best tool we have to address, on a global scale, today’s conflicts, famine, forced displacement, terrorism and a return to nuclear tensions. For the EU and its member States, it is imperative that the United Nations rise to those challenges. That is why, together, we contribute approximately one third of United Nations core financing, make one third of United Nations peacekeeping contributions and put in half of all voluntary contributions to United Nations funds and programmes.
However, we also expect the United Nations to become a more energetic and a less bureaucratic Organization that can act with clarity and purpose in all its actions. Therefore, the EU considers the ideas for reforming the United Nations currently on the table as the necessary minimum. What is needed is more ambition, not less.
The United Nations remains a vital forum for debate and a tool to implement our collective will, even if it has declined in popular esteem in recent years. I take the action by the Security Council on 11 September (see S/PV.8042) to sanction North Korea for carrying out more nuclear testing as a sign that the capacity for real leadership and unity is present. Nevertheless, it is still too little. No country should be allowed to undermine the global non-proliferation regime or to threaten peaceful countries. Together with Japan and South Korea, our close friends and strategic partners, the European Union calls for a peaceful denuclearization of the Korean peninsula. We also call on all concerned to uphold the Joint Comprehensive Plan of Action with Iran as a multilateral deal that is delivering more security for us all.
Europe also wants to work in partnership with African countries on challenges ranging from security and counter-terrorism to economic growth and job creation. We look forward to advancing those goals together at the African-European summit in Ivory Coast at the end of November. The European Union is already cooperating closely with United Nations missions on peacekeeping and conflict prevention in Mali, the Central African Republic and other conflict zones.
We are also doing our best to alleviate a major humanitarian crisis, affecting more than 20 million people, in the Lake Chad basin, South Sudan and Somalia. Yet more needs to be done. Now is the time to wake up to those escalating situations before it is really too late.
When it comes to the global refugee crisis, the EU continues to assume its responsibility by receiving people in need of protection and by assisting host countries closer to the conflict zones. For three years now, the EU has appealed to the international community to take up its responsibility for refugee protection and irregular migration. I am doing the same today. In that context, the European Union is actively supporting the United Nations process to develop global compacts for refugees and for regular, safe and orderly migration. The engagement of Member States is needed right now, both in terms of money for humanitarian assistance and more resettlement for those displaced by conflicts in Syria, Yemen, Myanmar and especially across Africa.
At the same time, we should crack down on human smugglers, who exploit vulnerable people and violate sovereign borders. I welcome that the International Criminal Court Prosecutor is investigating the smugglers in Libya for crimes against humanity. We should treat them, via a system of international sanctions, just as harshly as those engaged in terrorism and piracy. The European Union calls on international agencies to increase their presence on the ground in Libya immediately, so that we can work to improve the situation of those victimized by the smugglers.
The year 2017 showed us that Da’esh as a territorial entity is fated for defeat, which is good news. Sadly, however, repeated terrorist attacks, including in Europe, demonstrate that the threat continues. We need to keep on strengthening the global fight against terrorism and violent extremism. In short, we must be more determined than they are.
Doing more on counter-radicalization within the United Nations is badly needed. We welcome the establishment by the industry of the Global Internet Forum to Counter Terrorism to work in tandem with United Nations structures. The European Union has called on the major online companies to develop, as a priority, the means for automatic deletion of extremist content immediately after posting. To the Muslim leaders of the world, I repeat the appeal I made after the London Bridge attack in June: their strong stance against Islamist extremism will be a real support in the fight against terrorism.
Finally, the Paris Agreement on Climate Change is the cornerstone of global efforts to tackle climate change in an effective way and implement the 2030 Agenda for Sustainable Development. The EU remains determined to implement the Agreement swiftly and fully and to support our partners, in particular vulnerable countries, in the fight against climate change. We will work with all partners that share our conviction that the Agreement is necessary to protect our planet, that it is fit for purpose and that, in turn, it is good for economic growth and future jobs.
We meet at a time when the world is poised between hope and fear. The global economy and trade are expanding, but security tensions are rising and global cooperation is being increasingly questioned. Making international action robust, credible and transformative is the challenge. The European Union will never give up working with and within the United Nations until we meet this challenge.
The European Union and the United Nations were created in answer to the atrocities of the Second World War. That is why our European priority will always be to react vigorously against evil, violence and lawlessness in international life. When confronting evil, the EU and the United Nations cannot hesitate.
In our political life there are situations that are black and white and are crystal clear, such as the case of North Korea’s nuclear blackmail, terrorism, and the aggression on Ukraine. It is in such cases that we need to demonstrate that we are still able to distinguish between good and evil. Sometimes that takes courage, but the United Nations is not there to cowardly look for a compromise with evil, but to mobilize the global community in the fight against it. Therefore a moral judgment of reality, clear and univocal, should be the first principle of our common action.
Many people in the world still believe that in this Hall have gathered those who have not given up on the ethical dimension of politics in the name of their own egoistic interests. Let us show them that their trust is justified.